This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, John Alexander Giannetti, Jr., to indefinitely suspend the Respondent from the practice of law. The Court having considered the Petition and the record herein, it is this 12th day of December, 2018.
ORDERED, that, the Respondent, John Alexander Giannetti, Jr., be indefinitely suspended from the practice of law in the State of Maryland for violation of Rules 8.1(b) and 8.4 (a) and (d) of the Maryland Attorneys' Rules of Professional Conduct; and it is further
ORDERED, that, the Clerk of this Court shall remove the name of John Alexander Giannetti, Jr. from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-736(d).